                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                                  SAN JOSE DIVISION
                                  11

                                  12     JESSE HOFFMAN, et al.,                                   Case No. 17-CV-04465-LHK
Northern District of California
 United States District Court




                                  13                      Plaintiffs,                             ORDER GRANTING MOTION FOR
                                                                                                  PRELIMINARY APPROVAL OF
                                  14              v.                                              CLASS ACTION SETTLEMENT
                                  15     G&K SERVICES, LLC,                                       Re: Dkt. No. 31
                                  16                      Defendant.

                                  17

                                  18           Having considered the parties Joint Motion for Preliminary Approval of the Class Action Settlement

                                  19   (the “Motion”), and the points and authorities and declaration submitted in support of the Motion, including

                                  20   the Joint Stipulation of Class Action Settlement and Release (“Settlement Agreement” or “Settlement”), ECF

                                  21   No. 31, and GOOD CAUSE appearing, IT IS HEREBY ORDERED that the Motion is GRANTED,

                                  22   subject to the following findings and orders:

                                  23           1. This Order incorporates by reference the definitions in the Settlement Agreement, and all terms

                                  24   defined therein shall have the same meaning as set forth in the Settlement Agreement.

                                  25           2. The Settlement Class shall be conditionally certified for settlement purposes only and shall consist

                                  26   of any individual employed by G&K Services, Inc. as a Route Sales Driver, Route Sales Representative,

                                  27

                                  28                                                          1
                                       Case No. 17-CV-04465-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                   1   Assistant to Delivery or Route Sales Helper in the state of California at any time during the period from June

                                   2   19, 2013 through the date of preliminary approval.

                                   3           3. The Court strikes from the Settlement Agreement the requirement that Class Members

                                   4   must file and serve their written objections. ECF No. 31-1 ¶ 44(C). This is overly burdensome on Class

                                   5   Members, and this Court will not approve the Settlement Agreement with this overly burdensome

                                   6   requirement. The Court will entertain all objections that meet the following requirements: (a) the written

                                   7   objection contains the Class Member’s name and address; (b) the written objection clearly identifies the case

                                   8   name and number (Hoffman v. G&K Services, Inc., Case No. 5:17-cv-04465-LHK); and (c) the written

                                   9   objection is mailed to the Class Action Clerk, United States District Court for the Northern District of

                                  10   California, 280 South 1st Street, San Jose, CA 95113, postmarked on or before February 25, 2019. The

                                  11   parties shall fill an amended Settlement Agreement consistent with this Order by Monday, December

                                  12   17, 2018.
Northern District of California
 United States District Court




                                  13           4. The class action settlement set forth in the Settlement Agreement, entered into among the Parties

                                  14   and their counsel, is preliminarily approved as it appears to be proper, to fall within the range of

                                  15   reasonableness, to be the product of arm’s-length and informed negotiations, to treat all Class Members fairly,

                                  16   and to be presumptively valid, subject only to any objections that may be raised at or before the final approval

                                  17   hearing. The Court further finds that Plaintiff’s counsel conducted sufficient investigation and research, and

                                  18   that they were able to reasonably evaluate Plaintiff’s position and the strengths and weaknesses of their claims

                                  19   and the ability to certify them. Plaintiff has provided the Court with enough information about the nature and

                                  20   magnitude of the claims being settled, as well as the impediments to recovery, to make an independent

                                  21   assessment of the reasonableness of the terms to which the parties have agreed.

                                  22           5. The Court also finds that settlement now will avoid additional and potentially substantial litigation

                                  23   costs, as well as delay and risks if the Parties were to continue to litigate the Action.

                                  24           6. The Court preliminarily approves the Settlement Agreement and the proposed Notice of Class

                                  25   Action Settlement as amended (“Amended Class Notice”), which is attached as a redlined version as Exhibit

                                  26   1 to this Order and as a clean version incorporating all changes as Exhibit 2 to this Order.

                                  27

                                  28                                                             2
                                       Case No. 17-CV-04465-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                   1           7. The rights of any potential dissenters to the proposed Settlement are adequately protected in that

                                   2   they may exclude themselves from the Settlement and proceed with any alleged claims they may have against

                                   3   Defendant, or they may object to the Settlement and appear before this Court. If they wish to object, they must

                                   4   follow the procedures outlined in the Amended Class Notice.

                                   5           8. The Court directs the mailing, by First-Class U.S. mail, of the Amended Class Notice to Class

                                   6   Members in accordance with the schedule set forth below and the other procedures described in the

                                   7   Settlement Agreement. The Court finds that the method selected for communicating the preliminary approval

                                   8   of the Settlement Agreement to Class Members— first-class U.S. mail—is the best notice practicable,

                                   9   constitutes due and sufficient notice to all persons entitled to notice, and thereby satisfies due process.

                                  10           9. The named Plaintiffs, Jesse Hoffman and Philip Dolan, are suitable class representatives and are

                                  11   appointed Class Representatives for the Settlement Class conditionally certified by this Order.

                                  12           10. The Court appoints The Bainer Law Firm as Class Counsel. The Court finds that Plaintiff’s
Northern District of California
 United States District Court




                                  13   Counsel has demonstrable experience litigating, certifying, and settling class actions, and will serve as

                                  14   adequate counsel for the Class conditionally certified by this Order.

                                  15           11. The Court further approves and appoints CPT Group as the Settlement Administrator.

                                  16           12. The following dates shall govern for purposes of this Settlement:

                                  17                a. Within 15 days after the Court grants preliminary approval of the Settlement Agreement,

                                  18                    Defendant shall provide the Class List to the Settlement Administrator.

                                  19                b. Within 30 days after the Court grants preliminary approval of the Settlement Agreement, the

                                  20                    Settlement Administrator shall mail the Amended Class Notice to all identified Class

                                  21                    Members via first-class U.S. mail.

                                  22                c. By January 25, 2019, Class Counsel shall file his Motion for Attorneys’ Fees, Costs, and

                                  23                    Class Representative Enhancement Payments.

                                  24                d. The last day for Class Members to submit Requests for Exclusion or objections to the

                                  25                    Settlement and Motion for Attorneys’ Fees, Costs, and Class Representative Enhancement

                                  26                    Payments shall be February 25, 2019.

                                  27                e. Plaintiff shall file a Motion for Final Approval of Class Settlement by March 11, 2019.

                                  28                                                            3
                                       Case No. 17-CV-04465-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
                                   1       13. A summary of the deadlines set by the Court is included in the chart below:
                                             Event                                                      Date
                                   2
                                             Submission by Defendant of Class Member                    15 days after Preliminary
                                   3         Information (Class List) to Settlement                     Approval
                                             Administrator
                                   4         Notice Mailed to Class Members                             30 days after Preliminary
                                                                                                        Approval
                                   5
                                             Class Counsel Motion for Attorneys’ Fees and               January 25, 2019
                                   6         Costs
                                             Opt-Out Request and Objection Deadline                     February 25, 2019
                                   7         Motion for Final Approval                                  March 11, 2019
                                             Reply in Support of Motion for Final Approval              March 21, 2019
                                   8
                                             and Attorneys’ Fees and Costs (and Response to
                                   9         Objections)
                                             Final Approval Hearing                                     March 28, 2019 at 1:30 p.m.
                                  10

                                  11       14. The Court expressly reserves the right to continue or adjourn the final approval hearing from time to

                                  12   time without further notice to the Class Members.
Northern District of California
 United States District Court




                                  13   IT IS SO ORDERED.

                                  14

                                  15   Dated: December 13, 2018

                                  16                                                        ______________________________________
                                                                                            LUCY H. KOH
                                  17                                                        United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                         4
                                       Case No. 17-CV-04465-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
